Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a method for forming a heat transfer decoration, comprising the steps of:
ablating a heat transfer sheet using a defocused laser to define at least one plurality of discrete pieces, wherein each discrete piece is separated from adjacent discrete pieces by a gap greater than or equal to about 0.5 mm to less than or equal to about 2 mm, and wherein the discrete pieces together define the heat transfer decoration, and 
ablating the discrete pieces to define a periphery of the heat transfer decoration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art does not teach nor suggest a method for forming a heat transfer decoration, comprising the steps of:
disposing one or more adhesive layers on a first surface of a carrier sheet; 
disposing one or more film layers on an exposed surface of the one or more adhesive layers; and using a defocused laser, ablating the one or more adhesive layers and the one or more film layers so as to define at least one plurality of discrete pieces on the first surface of the carrier sheet, 
wherein each discrete piece is separated from adjacent discrete pieces by a space greater than or equal to about 0.5 mm to less than or equal to about 2 mm, wherein the discrete pieces together define the heat transfer decoration, and wherein the ablating occurs with a single pass of the defocused laser, the defocused laser having a spot size of greater than or equal to about 500µm to less than or equal to about 2,000µm and a wattage greater than or equal to about 400 W to less than or equal to about 1000 W.
Conclusion
This application is in condition for allowance except for the following formal matters: 
In paragraph 0024 of the Applicant’s specification, “0.05 mm” seems to be a typographical error.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745